DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 2/3/22.  In particular, claim 1 has been amended to further limit the amounts of the components.    

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 



Claim(s) 1-2, 4-9, 11, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,500,561 (herein Yoshida).
As to claim 1, Yoshida discloses a composition comprising 5 to 86 parts an ethylene based rubber (referred to as B in Yoshida), 5 to 60 parts polypropylene (referred to as A in Yoshida), 2 to 30 parts styrene based thermoplastic elastomer (referred to as C in Yoshida) and 5 to 80 parts softening agent (referred to as E in Yoshida).  See col. 3 to col. 4.  Starting at last paragraph of col. 4, Yoshida discloses that Component A (reading on component B) is adjusted to control flowability and hardness, component B (reading on claimed component A) is adjusted to control elasticity and flow, component C (reading on claimed component C) is adjusted to control strength, flexibility and heat resistance and component E (reading on claimed component D) is adjusted to improve appearance, decrease hardness, etc.  Note that the ratio of D to (C+D) is within the claimed range in all the examples.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art 
Further, in the examples, such as example 1 in table 1 (note that several examples are close to the claims) discloses a composition comprising 22.5 parts EPDM (reading on claimed component A, note that the oil extended EPDM is half EPDM and half oil), 11 parts PP (Exxon PP 5341, reading on claimed component B), 5.1 parts SEBS (reading on claimed component C) and 61 parts softening agent ( reading on claimed component D, note that component D comprises the mineral oil and the oil of EPDM).  The amounts are deduced from table 1.  The ratio of C to D is 5.1/61 or 0.08.  Thus, the difference between example 1 and the claimed invention is that component A is outside the claimed range.  However, as outlined in the last paragraph of col. 4, it would have been obvious to have modified the amount of component B (reading on claimed component A) to adjusted to control elasticity and flow and the amount of component E (reading on claimed component D) to improve appearance and decrease hardness.    Therefore, it would have been obvious to have also started with example 1 and adjusted component A and D and arrive at the claimed invention because one would want to adjust the elasticity, flowability, appearance and hardness.
As to claims 2, 5, 15 and 17, the examples utilizes a crosslinking agent, specifically Sunperox YPO which is an organic peroxide.  See col. 5, lines 35-45.  The rubber elastomer is crosslinked (EPDM is crosslinkable, see col. 2, lines 50-55).  Also note that component C is an elastomer that would get crosslinked.  Noting col. 5 that the composition gets crosslinked.
As to claims 4 and 11, SEBS is a hydrogenated aromatic vinyl conjugated diene, wherein the conjugated diene is butadiene.  See col. 4, lines 1-20.  
As to claims 7-9, the composition is for automobile weather-stripping such as the trim of the door.  See col. 2, lines 33-55.
As to claims 6 and 20, Yoshida is silent on the MFR.  However, the composition is the same and utilized for the same purposes.  The same composition would naturally have the same properties.  Further, the components in the examples (e.g. component A) have a melt flow under 230/2 of well within the claimed range.    In the examples, the composition is melt extruded at 220 oC, suggesting it is within the claimed range since it is workable (otherwise a melt flow too high would flow too quickly and a melt flow too low would not be flowable/processable).  In light of the discussion above, it is reasonable to take the position that the Yoshida composition would naturally have a MFR within the claimed range.

Response to Arguments
Applicant’s arguments with respect have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Yoshida has been carried over and utilized in a 103 rejection.  As elucidated above, Yoshida discloses amounts for all components that overlap the claimed ranges and further motivation for modifying/optimizing the amounts to within the claimed range.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764